Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 4 is canceled.
Claims 1-3 and 5-23 are allowed.
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears in the attached Examiner’s Amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Dylan Crow Schechter (Reg. No. 73,165) on 25 August 2021.

The application has been amended as follows: please amend claims as per the attached Examiner’s Amendment.

Allowable Subject Matter
Claims 1-3 and 5-23 are allowed over the prior art made of record.

Reason for Allowance
The following is an examiner's statement for reasons for allowance:

Claims 1-3 and 5-23 are allowable over the prior art of record.

The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as: “maintaining a storage facility having a storage appliance that stores both a source object and at least one derivative object generated from the source object, wherein the derivative object is different from the source object;
determining one or more candidate eviction objects to evict from the storage facility, wherein at least one of the one or more candidate eviction objects is the at least one derivative object;
assigning an eviction action to the one or more candidate eviction objects, wherein a first eviction action is assigned to the at least one derivative object based at least in part on a comparison of a predicted retention cost for the at least one derivative object to a predicted disposal cost for the at least one derivative object wherein the 
determining one or more object management commands associated with the first eviction action assigned to the at least one derivative object; 
initiating execution of at least one of the object management commands; and
wherein a first transformation function generates a first type of derivative object and a second transformation function generates a second type of derivative object, the first and second types of derivative objects being different types of derivative objects, the at least one derivative object comprising a first derivative object characterized as the first type of derivative object and a second derivative object characterized as the second type of derivative object, the first eviction action is assigned to the first derivative object based at least in part on the first derivative object being characterized as the first type of derivative object, a second eviction action is assigned to the second derivative object based at least in part on the second derivative object being characterized as the second type of derivative object, and the first eviction action and the second eviction action being different types of eviction actions”, and equivalently in independent claims 17 and 19.

2-3, 5-16, 18 and 20-23 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:00PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.

/H. W./
Examiner, AU 2168
25 August 2021
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168